PER CURIAM.
By an original petition for a writ of habeas corpus, the petitioners seek relief for four minors who are presently in the custody of the respondents Walters and McPherson, subject to the jurisdiction of the Juvenile Court of St. Johns County. Section 39.11(3), Florida Statutes, F.S.A.
The background of the controversy is epitomized in the opinion of the District Court of Appeal, First District, in A. N. E. et al. v. State, 156 So.2d 525. By the cited decision the District Court relinquished jurisdiction in part to the Juvenile Court to enable the latter court to dispose of a petition for probation or supersedeas pending appeal. Subsequently, on September 17, 1963, the petitioners filed in the Juvenile Court a motion to have the minors placed in the custody of their parents, the adult petitioners herein, pending review on the merits by the District Court. The Juvenile Judge thereupon petitioned the District Court for authority to dismiss the motion filed by the petitioners on September 17, 1963. On November 26, 1963, the District Court denied the petition of the Juvenile Judge and directed that he dispose of the motion of the petitioners pending before him. The records of the District Court of Appeal, First District, now reveal that on December 5, 1963, the Juvenile Judge has notified the petitioners herein through their attorney, that on December 12, 1963, he will hear their motion for relief pending consideration of the appeal by the District Court.
The jurisdiction to hear and dispose of the appeal on the merits of the original finding of delinquency is now lodged in the District Court of Appeal. The Juvenile Judge has been empowered and directed by the appellate court to pass upon these petitioners’ motion for relief now pending in that court. Inasmuch as the relief sought *514by the instant petition for habeas corpus can be obtained by pursuit of the orderly available processes in the trial court and in the District Court of Appeal, there is no area within which this Court can or should grant the relief here sought. Boyd v. Cochran, Fla., 118 So.2d 627; Cooper v. Sinclair, Fla., 66 So.2d 702.
The prayer of the petition is denied.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, TJ., concur.